[Cite as Stull v. Richland Cty. Children Servs., 2012-Ohio-738.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



ASHLEE DAWN STULL                                   :        JUDGES:
                                                    :        Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellant                         :        Hon. Sheila G. Farmer, J.
                                                    :        Hon. Julie A. Edwards, J.
-vs-                                                :
                                                    :        Case Nos. 11CA47
RICHLAND COUNTY                                     :                  11CA48
CHILDREN SERVICES                                   :
                                                    :
        Defendant-Appellee                          :        OPINION




CHARACTER OF PROCEEDING:                                     Appeal from the Court of Common
                                                             Pleas, Juvenile Division, Case Nos.
                                                             2010DEP00027 & 2010DEP00169


JUDGMENT:                                                    Affirmed




DATE OF JUDGMENT:                                            February 24, 2012




APPEARANCES:

For Plaintiff-Appellant                                      For Defendant-Appellee

JEFFEREY R. STIFFLER                                         EDITH A. GILLILAND
21 North Walnut Street                                       731 Scholl Road
Mansfield, OH 44902                                          Mansfield, OH 44907
Farmer, J.

      {¶1}   On August 27, 2008, appellee, Richland County Children Services, filed a

complaint for protective supervision of G.F. born January 17, 2008, alleging the child to

be dependent (Case No. 2008DEP00169). Mother of the child is appellant, Ashlee

Stull; father is Brian Fielders. On December 11, 2008, the parents admitted to the child

being dependent. The child was placed in protective supervision and a case plan was

developed to address the issues which led to appellee's involvement.

      {¶2}   On February 26, 2010, appellee filed a complaint for protective

supervision of B.O.C. born February 5, 2010, alleging the child to be dependent and

abused (Case No. 2010DEP00027). Mother of the child is appellant; father is William

Campbell. On March 25, 2010, the parents admitted to the child being abused. The

child was placed in protective supervision and a case plan was developed to address

the issues which led to appellee's involvement.

      {¶3}   On June 8, 2010, appellee filed motions for temporary custody of the

children to a paternal aunt, Susan Brown. By orders filed June 10, 2010, a magistrate

granted temporary orders of temporary custody to Ms. Brown.         A hearing before a

magistrate was held on August 17, 2010. By decisions filed September 23, 2010, the

magistrate recommended the granting of temporary custody of the children to Ms.

Brown. By judgment entries filed October 12 and 13, 2010, the trial court approved and

adopted the magistrate's decisions.

      {¶4}   On December 28, 2010, appellee filed motions for legal custody of the

children to Ms. Brown. A hearing before a magistrate was held on March 10, 2011. By

decisions filed March 31, 2011, the magistrate recommended the granting of legal
custody of the children to Ms. Brown. Appellant filed objections. By judgment entries

filed April 15, 2011, the trial court denied the objections and approved and adopted the

magistrate's decisions.

       {¶5}   Appellant filed two appeals, one for each child.       Because the hearing

involved both children and the assignments of error are identical, we will address the

issues in one opinion. Assignments of error are as follows:

                                               I

       {¶6}   "THE TRIAL COURT ERRED IN AWARDING LEGAL CUSTODY OF

[B.O.C. & G.F.] TO PATERNAL AUNT WITHOUT ISSUING FINDINGS OF FACT THAT

REASONABLE EFFORTS HAD BEEN MADE BY RCCSB TO PREVENT REMOVAL

OF THE CHILD OR TO RETURN THE CHILD TO APPELLANT'S HOME."

                                               II

       {¶7}   "THE TRIAL COURT ABUSED ITS DISCRETION BY GRANTING LEGAL

CUSTODY       OF   [B.O.C.   &    G.F.]   TO        PATERNAL   AUNT,   FINDING,     BY    A

PREPONDERANCE OF THE EVIDENCE, THAT IT WAS IN THE CHILD'S BEST

INTEREST."

                                               I

       {¶8}   Appellant claims the trial court erred in granting legal custody of the

children to the paternal aunt because the magistrate's decisions failed to enumerate

specific findings as to reasonable efforts under R.C. 2151.419. We disagree.

       {¶9}   We first note that appellant erred procedurally sub judice.         After the

magistrate's decisions were filed, appellant raised objections, but failed to object to this

specific claimed error. See, Objections filed April 12, 2011. The objections did not
argue the magistrate's lack of findings under R.C. 2151.419, but argued the need for

additional assistance and time to fulfill the case plan. In addition, appellant failed to file

a transcript in support of her objections as mandated by Juv.R. 40(D)(3)(b)(iii) which

states the following:

       {¶10} "(iii) Objection to magistrate's factual finding; transcript or affidavit. An

objection to a factual finding, whether or not specifically designated as a finding of fact

under Juv.R. 40(D)(3)(a)(ii), shall be supported by a transcript of all the evidence

submitted to the magistrate relevant to that finding or an affidavit of that evidence if a

transcript is not available. With leave of court, alternative technology or manner of

reviewing the relevant evidence may be considered. The objecting party shall file the

transcript or affidavit with the court within thirty days after filing objections unless the

court extends the time in writing for preparation of the transcript or other good cause. If

a party files timely objections prior to the date on which a transcript is prepared, the

party may seek leave of court to supplement the objections."

       {¶11} By judgment entries filed April 15, 2011, the trial court overruled the

objections, noting findings of fact and conclusions of law where not requested under

Juv.R. 40(D)(3)(a)(ii), and citing the failure to file a transcript.    Pursuant to Juv.R.

40(D)(3)(b)(iv), the claimed error must be reviewed under the plain error doctrine. Civil

plain error is defined in Goldfuss v. Davidson, 79 Ohio St.3d 116, 1997-Ohio-401,

syllabus, as "error, to which no objection was made at the trial court, seriously affects

the basic fairness, integrity, or public reputation of the judicial process, thereby

challenging the legitimacy of the underlying judicial process itself." The Goldfuss court

at 121, explained the following:
       {¶12} "The plain error doctrine originated as a criminal law concept. In applying

the doctrine of plain error in a civil case, reviewing courts must proceed with the utmost

caution, limiting the doctrine strictly to those extremely rare cases where exceptional

circumstances require its application to prevent a manifest miscarriage of justice, and

where the error complained of, if left uncorrected, would have a material adverse effect

on the character of, and public confidence in, judicial proceedings."

       {¶13} We note the magistrate's March 31, 2011 decisions on the issue are

vague and do not cite to any specific reasonable efforts:

       {¶14} "6. The Court finds, based on the evidence presented, that Children

Services has made reasonable efforts to return said child in the home of said child's

mother and that it is in said child's best interests not to return in said mother's home

and/or the care and custody of said mother at this time. The Court further finds that it is

in said child's best interests that said child remain placed out of the home of said child's

mother at this time."

       {¶15} Despite the lack of specificity as to R.C. 2151.419, we find the discourse

in the magistrate's decisions on the submitted evidence is broad enough to meet the

minimum statutory mandates:

       {¶16} "4. The Court heard testimony from Ashley Stull, mother of said child; and

from Caseworker Christina Jackson.         The Court, on its own Motion and without

objection from any party, admitted into evidence a certain Statement of Understanding

executed by Susan Brown pursuant to RC 2151.353(A)(3), designated as Court's

Exhibit 1. The Court, on the Motion of Children Services and without objection from any

party, admitted into evidence the following proffered exhibits: Exhibit 1, drug screen of
Ashlee Stull dated June 8, 2010; Exhibit 2-7, Progress Reports from Family Life

Counseling regarding Ashlee Stull, respectively dated March 30, 2010, August 2, 2010,

November 5, 2010, September 28, 2010, August 17, 2010 and December 7, 2010;

Exhibit 8, Mansfield Police Department Incident Report #10-026851, dated August 31,

2010; and Exhibit 9, letter from Richland Pediatrics, Inc. dated June 18, 2010.

       {¶17} "5. The Court received the written Report and Recommendation from the

CASA/Guardian ad Litem in a timely manner, pursuant to Rule 48, Rules of

Superintendence; and such Report and Recommendation supported the request of

Children Services that legal custody be granted to Susan Brown and that protective

supervision previously granted to Children Services be terminated. The Court finds that

the Guardian ad Litem has verbally amended his recommendation, based on the

evidence presented or otherwise, specifically recommending that protective supervision

be continued in order that Children Services might assist the proposed custodian in

obtaining appropriate assessment and counseling for said child's sibling with regard to

anger issues."

       {¶18} We find under our limited plain error review, appellant has not

demonstrated any undue prejudice or manifest injustice.

       {¶19} Assignment of Error I is denied.

                                            II

       {¶20} Appellant claims the trial court erred in granting legal custody to the

paternal aunt as the decision was not in the best interests of the children. We disagree.

       {¶21} In In re G.M., Cuyahoga App. No. 95410, 2011-Ohio-4090, ¶14, our

brethren from the Eighth District explained the following:
       {¶22} "After a child is adjudicated abused, neglected, or dependent, the court

may award legal custody to a non-parent after finding that legal custody is in the child's

best interests. R.C. 2151.353(A)(3); R.C. 2151.415(B). Legal custody is significantly

different than the termination of parental rights—despite losing legal custody of a child,

the parents of the child retain residual parental rights, privileges, and responsibilities.

R.C. 2151.353(A)(3)(c). For this reason, we apply the less restrictive 'preponderance of

the evidence' standard of appellate review to the court's factual findings. In re S.E., 8th

Dist. No. 96031, 2011-Ohio-2042, ¶14, citing In re Nice, 141 Ohio App.3d 445, 455,

2001-Ohio-3214, 751 N.E.2d 552.         However, when considering the court's ultimate

decision on whether the facts as determined would make it in the child's best interests

to be placed in legal custody, we apply the abuse of discretion standard. In re B.H., 8th

Dist. No. 95794, 2010–Ohio–1967, ¶10."

       {¶23} In order to find an abuse of discretion, we must determine the trial court's

decision was unreasonable, arbitrary or unconscionable and not merely an error of law

or judgment. Blakemore v. Blakemore (1983) 5 Ohio St.3d 217.

       {¶24} The findings on best interests included the following:

       {¶25} "7. The Court finds by a preponderance of the evidence and based on the

evidence presented that it is in [G.F.'s/B.O.C.'s] best interest that [he/she] be placed in

the legal custody of Susan Brown and that the prior order of protective supervision to

Children Services be maintained. Said child's mother, Ashlee Stull, has struggled with

mental health, substance abuse, and lifestyle issues since long before the Complaint

herein was filed with this Court.     Unfortunately, Ms. Stull has not utilized services

available to resolve these issues, and, as a result, it is not in said child's best interests
to return to her care. [Brian Fielders, father, has chosen not to participate in this matter

on a consistent basis, leading the Court to conclude that Children Services' Motion for

legal custody to Susan Brown is in said child's best interests with regard to Mr. Fielders

as well.] [William Campbell, father, has chosen not to contest Children Services' Motion,

acknowledging that the award of legal custody to Susan Brown is in said child's best

interests]. Said child has bonded to Ms. Brown, and it is in said child's best interests to

remain in her custody and care. Protective supervision is maintained to assure that said

child's sibling receives appropriate evaluation, counseling, and/or treatment for his

anger issues and to assist Susan Brown in arranging appropriate visitation between

[G.F./B.O.C.] and said child's parents."

       {¶26} Appellant was evaluated by Family Life Counseling and Psychiatric

Services and was found to have a lifelong use of marijuana which she views as not a

problem. RCCSB Exhibit 2; T. at 11-12. Appellant was terminated from Family Life

Counseling for failure to return for services and failure to make any progress in

counseling. RCCSB Exhibits 3, 4, 5, 6, and 7. Appellant has been diagnosed with

bipolar disorder and is not receiving treatment because she refuses to take her

medication. T. at 13. She admits to self-medicating her mental health issues with

marijuana, and she has never been employed because she "can't deal with people." T.

at 14. Appellant claims getting high on "pot" relieves her anxiety and makes her feel

"normal." T. at 14-16. She blames appellee for "laying in wait" for her to have a baby,

she admits her use of marijuana has not stopped, and she cannot stop using marijuana

even to get her children back. T. at 15, 20. Although she claims to want assistance,

she does not make appointments for help. T. at 22.
       {¶27} In 2010, appellant consented to legal custody of G.F. to the paternal aunt.

Court Exhibit 1. Appellant admitted the child is well cared for and doing fine with Ms.

Brown. T. at 24-25.

       {¶28} Appellant's caseworker, Christina Jackson, testified the main concerns are

appellant's mental health and her ability to function on a day-to-day basis. T. at 44. It

was Ms. Jackson's opinion that appellant relies entirely on the assistance of her father.

T. at 41.

       {¶29} Based upon appellant's admitted refusal to seek help with her mental

health issues, her self-medication with marijuana, and her agreement to legal custody,

we find the evidence supports the trial court's decision. We find no abuse of discretion

in granting legal custody of the children to Ms. Brown.

       {¶30} Assignment of Error II is denied.

       {¶31} The judgment of the Court of Common Pleas of Richland County, Ohio,

Juvenile Division is hereby affirmed.

By Farmer, J.

Delaney, P.J. and

Edwards, J. concur.

                                             _s/ Sheila G. Farmer        _______



                                             s/ Patricia A. Delaney____________



                                             s/ Julie A. Edwards _____________

SGF/sg 118                                                JUDGES
[Cite as Stull v. Richland Cty. Children Servs., 2012-Ohio-738.]


              IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT



ASHLEE DAWN STULL                                       :
                                                        :
        Plaintiff-Appellant                             :
                                                        :
-vs-                                                    :           JUDGMENT ENTRY
                                                        :
RICHLAND COUNTY                                         :
CHILDREN SERVICES                                       :
                                                        :           CASE NOS. 11CA47
        Defendant-Appellee                              :                     11CA48




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Richland County, Ohio, Juvenile Division is

affirmed. Costs to appellant.




                                                        _s/ Sheila G. Farmer      _______



                                                        s/ Patricia A. Delaney____________



                                                        s/ Julie A. Edwards _____________

                                                                   JUDGES